- -·-   - · - - - - -- - - -- - - - - - - - - -- - - -- - - -- - - - - - - - -
              Case 5:17-cv-00233-gwc Document 23 Filed 10/12/18 Page 1 of 6

                                                                                     U.S. DISH:ICT CO U. T
                                                                                     !STR IC T OF V RMO NT
                                                                                   .         FILED
                               UNITED STATES DISTRICT COURT
                                         FOR THE                                  2018 OCT 12 AMII: 00
                                   DISTRICT OF VERMONT

   JESSICA GINGRAS and ANGELA C.                                                   aY        ~/
   GIVEN, on behalf of themselves and all            )                                  ·. Ef'lUTY CLER
   others similarly situated,                        )
                                                     )
              Plaintiff,                             )
                                                     )
              V.                                     )
                                                     )              Case No. 5:17-cv-233
   VICTORY PARK CAPITAL ADVISORS,                    )
   LLC, VICTORY PARK MANAGEMENT,                     )              JURY TRIAL DEMAND
   LLC, GPL SERVICING, LTD., GPL                     )
   SERVICING AGENT, LLC, GPL                         )
   SERVICING TRUST, GPL SERVICING                    )
   TRUST II, HA YNES INVESTMENTS, LLC                )
   and JOHN DOES 1-10,                               )
                                                     )
              Defendants.

              STIPULATION AND ORDER TO EXTEND STAY OF PROCEEDINGS

          The following is hereby stipulated and agreed by and between Jessica Gingras and Angela

  C. Given, on behalf of themselves and all others similarly situated ( collectively "Plaintiffs"),

  Victory Park Capital Advisors, LLC, Victory Park Management, LLC, GPL Servicing, LTD. , GPL

  Servicing Agent, LLC, GPL Servicing Trust, GPL Servicing Trust II, and Haynes Investments,

  LLC ("Haynes") ( collectively, "Defendants"):

          1. On November 21, 2017, Plaintiffs filed the above-captioned action, asserting claims

  under the Electronic Funds Transfer Act, the Vermont Consumer Fraud Act, the Racketeer

  Influenced and Corrupt Organizations Act, and for unjust enrichment. Plaintiffs' claims arise from

  loans they allegedly entered into over the internet in the name of Plain Green, LLC ("Plain Green"),

  which purports to be a wholly owned business of the Chippewa Cree Tribe of the Rocky Boy's

  Indian Reservation. See generally, Complaint [ECF No. 1).




  3561984.1
            Case 5:17-cv-00233-gwc Document 23 Filed 10/12/18 Page 2 of 6




        2. A substantially similar class action arising from the same allegedly unlawful lending

practices involving Plain Green loans has been pending before this Court since May 13, 2015. In

that action, Gingras, et al. v. Rosette, et al., No. l:15-cv-101 (D. Vt.) (the "Related Lending

Action"), Plaintiffs allege similar claims against certain officers of Plain Green and various other

defendants allegedly involved in the creation, management, and operation of Plain Green. See id.;

First Am. Compl. [Related Lending Action at ECF No. 18].

        3. On May 18, 2016, this Court issued an Opinion and Order denying certain motions to

dismiss and motions to compel arbitration filed by the defendants in the Related Lending Action.

See Gingras v. Rosette, No. 5:15-cv-101, 2016 WL 2932163 (D. Vt. May 18, 2016) (Crawford,

G.). The defendants in the Related Lending Action appealed this Court's Order and presented two

issues to the United States Court of Appeals for the Second Circuit for determination: (1) whether

this Court erred in denying certain defendants' motions to dismiss on the basis of tribal sovereign

immunity; and (2) whether this Court erred in refusing to compel Plaintiffs to arbitrate their claims.

See Brief for Appellants, Gingras, et al. v. Rosette, et al., No. 16-2019 (2d Cir.) [No. 101]; Brief

for Appellants, Gingras, et al. v. Rosette, et al., No. 16-2019 (2d Cir.) [No. 105].

        4. On August 22, 2016, this Court stayed the Related Lending Action pending the

outcome of the appeal. See Opinion and Order, Gingras, et al, v. Rosette, et al., No. 1:15-cv-

00101-gwc (D. Vt.) [Related Lending Action at ECF No. 173]. Briefing in that appeal was

completed on January 30, 2017. The Second Circuit heard oral argument on May 12, 2017. The

Second Circuit has yet to issue an opinion in the Related Lending Action.

        5. The Parties agree that this case presents substantially similar issues to the Related

Lending Action on the arbitration issue and that the Second Circuit's decision on that question is

likely to affect similar legal issues that may be raised in this case.



                                                   2
3561984.1
            Case 5:17-cv-00233-gwc Document 23 Filed 10/12/18 Page 3 of 6




        6. Federal district courts have the inherent authority to stay proceedings, an authority

which "is incidental to the power inherent in every court to control the disposition of the causes

on its docket with economy of time and effort for itself, for counsel, and for litigants," Landis v.

North American Co., 299 U.S. 248, 254 (1936). To determine whether to stay proceedings, a court

is only required to "examine the particular facts before it and determine the extent to which a stay

would work a hardship, inequity, or injustice to a party, the public or the court." Range v. 480-486

Broadway, LLC, 810 F.3d 108, 113 (2d Cir. 2015).

        7. Accordingly, the Parties previously agreed that it was in the interests of justice to stay

this matter pending the final resolution of the pending appeal in the Related Lending Action. The

Parties further agreed that such a stay would not impose any hardship, inequity, or injustice upon

any party, the public or the court. As such, on February 20, 2018, the Parties filed a joint motion

staying the action until the earlier of (1) July 1, 2018 or (2) the first decision of the Second Circuit

panel of the related appellate action, Gingras, et al, v. Rosette, et al., No. 16-2019 (2d Cir.). [ECF

No. 14.] The Court granted that motion the following day. [ECF No. 15.]

        8. After July 1, 2018 arrived without a decision from the Second Circuit in Gingras, et al,

v. Rosette, et al., No. 16-2019 (2d Cir.) and the Parties continued productive conversations toward

possible settlement, the Parties agreed that it was in the interests of justice to further stay the action

by 30 days, or until July 31, 2018. [ECF No. 16.] The Court granted this stipulation on July 6,

2018. [ECF No. 17.]

        9. After July 31, 2018 arrived without a decision from the Second Circuit in Gingras, et

al, v. Rosette, et al., No. 16-2019 (2d Cir.), and the Parties continued to make progress toward

settlement in this action, the Parties agreed that it was in the interests of justice to further stay the

action by an additional month, or until August 31, 2018. [ECF No. 18].



                                                    3
3561984.1
            Case 5:17-cv-00233-gwc Document 23 Filed 10/12/18 Page 4 of 6




                     \
        10. As August 31, 2018 has now arrived and (1) the Second Circuit has yet to rule in

Gingras, et al, v. Rosette, et al., No. 16-2019 (2d Cir.), and (2) the Parties continue to make

progress toward settlement in this action, the Parties continue to agree that it is in the interests of

justice to extend this stay by 45 days from the date when the Parties filed this Stipulation, which

is November 26, 2018, so as to further await the Second Circuit's first decision in the related

appellate action and to give the Parties additional time to advance settlement discussions, in the

hopes of resolving the dispute.

        11. Settlement efforts are ongoing and continue to be productive. In light of the ongoing

settlement efforts, the Parties believe that it would be prudent to continue to stay all of the

proceedings and deadlines in this matter to allow the parties to continue their efforts without the

Court or the Parties dedicating resources to this litigation.

        12. The Parties stipulate that although the previously agreed to stay only ran through

August 31, 2018, for all practical purposes, the stay has effectively remained in place to date, and

that Defendants should not be required to answer, or otherwise respond to the complaint during

the pendency of the stay and that Defendants' deadline to answer, or otherwise respond to the

complaint will be 30 days after the earlier of: (1) 45 days from the date when the Parties filed this

Stipulation, which is November 26, 2018 or (2) the first decision of the Second Circuit panel of

the related appellate action, Gingras, et al, v. Rosette, et al., No. 16-2019 (2d Cir.) and that all

deadlines for pleadings, discovery, and motion practice will begin to run starting on the earlier of

the two dates.

        13. The Parties further agree that Defendants all accept service of process and that service

of process was in the United States.




                                                   4
3561984.1
            Case 5:17-cv-00233-gwc Document 23 Filed 10/12/18 Page 5 of 6




            14. The Parties further agree that nothing in this stipulation nor the entry of a stay in this

matter shall constitute a waiver of any of the objections to venue, or the jurisdiction of this Court.

Defendants expressly reserve all such objections, arguments, and defenses.

            15. The Parties submit this motion in good faith and in the interest of conserving judicial

and party resources, and not for the purpose of delay.

        IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned, attorneys

for Plaintiffs and Defendants, that all pleadings, discovery, motion practice, and other deadlines in

the above-captioned case should be further stayed for (1) 45 days from the date when the Parties

filed this Stipulation, which is November 26, 2018 or (2) the first decision of the Second Circuit

panel of the related appellate action, Gingras, et al, v. Rosette, et al., No. 16-2019 (2d Cir.) and

that Defendants shall have until 30 days after the earlier of the two dates to answer or otherwise

respond to Plaintiffs' Complaint. If this Stipulation expires by its terms, the Parties will discuss

whether any additional stay is warranted.

        Stipulated to entry, notice of hearing hereby waived:

 GRAVEL & SHEA PC                                         PRIMMER PIPER EGGLESTON &
                                                          CRAMER PC

 By: Isl Matthew B. Byrne                                 By: Isl Gary F. Karnedy
     Matthew B. Byrne                                        GaryF. Kamedy
     Attorneys for Plaintiffs                                Attorneys for Victory Park Capital
                                                             Advisors, LLC, Victory Park
                                                             Management, LLC, GPL Servicing, LTD,
                                                             GPL Servicing Agent, LLC, GPL
                                                             Servicing Trust, GPL Servicing Trust II

 Dated:                                                   Dated:

      Gravel & Shea PC                                        Primmer Piper Eggleston & Cramer PC
      76 St. Paul Street, 7th Floor                           30 Main Street, Suite 500
      P.O. Box 369                                            P.O. Box 1489
      Burlington, VT 05402-0369                               Burlington, VT 05402
      (802) 658-0220                                          (802) 864-0880
                                       &                                                         &

                                                      5
3561984.1
            Case 5:17-cv-00233-gwc Document 23 Filed 10/12/18 Page 6 of 6




 BERMAN TABACCO                                   KIRKLAND & ELLIS LLP

 By: Kathleen M. Donovan-Maher                    By: Aaron Marks (pro hac forthcoming)
     ( admitted pro hac vice)                         Kirkland & Ellis LLP
     Steven J. Buttacavoli                            601 Lexington A venue
     (admitted pro hac vice)                          New York, NY 10022
     Steven L. Groopman                               (212) 446-4856
     (admitted pro hac vice)                          Attorneys for Victory Park Capital
     Berman Tabacco                                   Advisors, LLC, Victory Park
     One Liberty Square                               Management, LLC, GPL Servicing,
     Boston, MA 02109                                 LTD., GPL Servicing Agent, LLC, GPL
     (617) 542-8300                                   Servicing Trust, GPL Servicing Trust II
     Attorneys for Plaintiffs


                                                    ELLIS BOXER & BLAKE PLLC

                                            By:     /s/ Stephen D. Ellis
                                                    Stephen D. Ellis, Esq.
                                                    Attorneys for Haynes Investment, LLC

                                                    Dated:

                                                    Ellis Boxer & Blake PLLC
                                                    One Lawson Lane, Suite 200
                                                    Burlington, VT 05401
                                                    802/399-2884
                                                    sdellis@ellisboxer.com

                                                    &

                                                    DINSMORE & SHOHL, LLP

                                           By:      Andrew B. Clauss (admitted pro hac vice)
                                                    Timothy B. Anderson (admitted pro hac vice)
                                                    Adrienne C. Batty (admitted pro hac vice)
                                                    1800 John F. Kennedy Blvd.
                                                    Suite 1000
                                                    Philadelphia, PA 19103
                                                    (215) 732-8900
                                                    Attorneys for Haynes Investment, LLC
SO ORDERED.

Dated at Rutland, in the District of Vermont, this l)iay of October, 2018.



                                         Geoffrey W. Crawford, Chief Judge
                                         U. S. District Court
                                              6
3561984.1
